Citation Nr: 0023652	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, postoperative lateral meniscectomy, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1989 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's right knee disorder, postoperative lateral 
meniscectomy, is manifested by slight functional impairment 
due to chronic pain on motion.


CONCLUSION OF LAW

A rating in excess of 10 percent for a right knee disorder, 
postoperative lateral meniscectomy, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for right knee disorder, 
postoperative lateral meniscectomy, in excess of 10 percent 
disabling is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Factual background

According to a September 1998 VA x-ray study, the examiner 
concluded that there were no acute findings.  For example, 
the examiner noted that the x-rays revealed no fracture of 
dislocation and the joint spaces were well maintained.  The 
examiner further observed that there was some increased 
density along the lateral aspect of the proximal tibia, which 
was either related to prior trauma or it represented small 
osteochondroma.  According to a VA outpatient record, dated 
on the same day, an examiner noted that the veteran had right 
knee pain.

VA examined the veteran's right knee in September 1998.  
According to the examination report, the veteran complained 
of constant sharp to throbbing right knee pain.  He described 
it as a 6 on a scale of 1 to 10, with 10 being the worst.  
The veteran added, however, that the pain would increase to a 
9 or 10, 2 or 3 times a week.  The painful episodes would 
last 2 to 3 hours each.  The veteran also described periods 
of weakness, stiffness, swelling, heat, giving way, locking, 
fatigability, and lack of endurance with respect to the right 
knee.  He also complained that the right knee would pop.  He 
explained that bending, walking, navigating stairs, standing 
for a prolonged period, and cold weather precipitated his 
right knee problems.  He also reported decreased range of 
motion and that he wears a knee brace for support, which he 
bought over the counter.  He denied using crutches, a cane, 
or corrective shoes, and he reported that he limped.  He 
complained that the knee would frequently pop in and out of 
place.  According to the veteran, he had been told that he 
had inflammatory arthritis.  He reported that he could no 
longer play basketball or run.  He also remarked that he has 
had to change jobs at the restaurant where he worked because 
he could not stand.

The physical examination revealed that his right knee had 
full range of motion with stated pain.  The examiner observed 
positive right knee pain to palpation over the lateral 
superior patella and over the medial inferior patella.  The 
right knee had slight edema measuring 42 centimeters (cm), 
compared with 41 cm for the left knee.  There was no erythema 
or heat.  There were three well-healed post surgical scars, 
two of which were 1 cm by .5 cm and one was 1.5 cm by .5 cm.  
The examiner described them as well healed with no keloids, 
adhesions, or tenderness.  The anterior and posterior drawer, 
the Lachman and McMurray tests were negative.  Also, there 
was no ligamentous laxity of the right knee.  In short, there 
was no instability, weakness, redness, heat, abnormal 
movement, or guarding of movement noted.  The examiner 
further observed that there was no abnormal weight bearing or 
ankylosis noted.  His balance was within normal limits.  The 
veteran performed the deep knee bend within normal limits 
with stated right knee pain.  He did walk with a limp and he 
did not have a brace or cane.  The diagnosis was right knee 
pain, status post-arthroscopic surgery.

Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this 
regard, the Board notes that the veteran requested on the May 
1999 substantive appeal that the RO obtain addition VA 
treatment records dated from February and April 1999.  
Subsequently, in September 1999, the RO informed the veteran 
that the VA Medical Center had no treatment or clinical 
records from August 1998 or February and April 1999.  
Therefore, the Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  

In December 1998, the RO denied the veteran's claim for an 
increased rating in excess of 10 percent due to a right knee 
disorder, postoperative lateral meniscectomy.  Subsequently, 
the veteran timely appealed the RO's denial. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, as 10 percent 
disabling.  Diagnostic Code 5260 provides a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; a 20 percent evaluation is available 
where flexion is limited to 30 degrees.  Diagnostic Code 5261 
provides a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  

In this case, a rating in excess of 10 percent is not 
warranted because the evidence shows that the veteran had 
full range of motion of the right knee.  Thus, flexion is not 
limited to 30 degrees pursuant to Diagnostic Code 5260, and 
extension of the right knee is not limited to 15 degrees 
pursuant to Diagnostic Code 5261.  In fact, examination has 
not demonstrated any limitation of motion, so there is no 
limitation of motion sufficient to warrant a compensable 
evaluation.  As the veteran's limitation of motion is not 
compensable without consideration of pain, it is clear that 
the 10 percent evaluation currently assigned includes 
evaluation of pain.  Moreover, functional impairment due to 
pain does not warrant a rating in excess of 10 percent 
because there is no competent evidence of disuse atrophy, 
incoordination on use, or other objective pathology to 
justify an increased rating under 38 C.F.R. §§ 4.40, and 
4.45.  Significantly, the September 1998 VA examiner opined 
that, although there was objective evidence of right knee 
pain with slight edema, there was no weakness, redness, heat, 
abnormal movement, or guarding of movement noted.  Thus, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.

The Board has considered whether an initial evaluation in 
excess of 10 percent might be warranted under some other 
appropriate diagnostic code.  When a knee is symptomatic 
following removal of the semilunar cartilage, a 10 percent 
evaluation may be assigned under Diagnostic Code 5259.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  When a 10 percent 
evaluation is assigned under this diagnostic code, 
consideration of pain is included, and pain cannot be 
considered to warrant an evaluation in excess of 10 percent.  
Because the appellant is already assigned a 10 percent 
evaluation for his post-operative knee disability, a higher 
schedular evaluation is not assignable under Diagnostic Code 
5259.

The Board notes that there is no medical diagnosis of 
arthritis.  In the absence of medical findings of arthritis, 
a separate evaluation for arthritis is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board notes 
that there was a finding of a possible osteochondroma on 
radiologic examination, but there is no medical diagnosis 
that this finding represents or is equivalent to arthritis, 
and there is no evidence or opinion suggesting that an 
evaluation under Diagnostic Code 5003 might be appropriate.

The Board further finds that a rating in excess of 10 percent 
would not be warranted under Diagnostic Code 5262 because the 
medical evidence of record fails to show malunion of the 
tibia or moderate impairment.  For example, while there is no 
clear x-ray evidence of right knee arthritis, the VA 
radiologist in September 1999 noted that there was a small 
proximal tibial osteochondroma that might be due to trauma.  
Nevertheless, the evidence does not show that this small 
proximal tibial osteochondroma results in malunion or 
impairment thereby warranting a rating in excess of 10 
percent.  

Despite the veteran's contentions, the September 1999 VA 
examiner noted that there was no evidence suggesting that 
there was instability, subluxation, or ankylosis of the right 
knee.  Therefore, the Board finds that there is no objective 
evidence that might warrant a higher rating under Diagnostic 
Codes 5256 or 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5257 (1999).

The Board also notes that, since the veteran's residual 
postoperative scars of the right knee have been described as 
well healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this does not provide a 
basis for an evaluation in excess of 10 percent.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board notes in particular that the veteran, in a May 1999 
substantive appeal, stated that the severity of his right 
knee disability had increased since the September 1998 VA 
examination.  He contended that he had received further 
treatment from VA for the right knee disability in February 
1999 and April 1999, and indicated that those additional 
records would support assignment of an initial evaluation in 
excess of 10 percent.  However, when the RO requested all 
outpatient treatment records from September 1998 to the 
present, the only records obtained were from September 1998.  
The evidence of record reflects that the RO then specifically 
checked the data base to determine whether the veteran had 
scheduled or appeared for VA treatment in February or April 
1999.  There was no record of such treatment.  The RO advised 
the veteran in writing, by a letter dated in September 1999, 
that no further VA treatment records had been located, 
including for February or April 1999, and further advised the 
veteran that, if he had appointments or treatment on these 
dates, he should obtain the medical evidence and submit it.  
The veteran did not thereafter respond to this letter or 
submit or identify any additional VA treatment records.  The 
Board concludes that there is no further duty to attempt to 
obtain any additional clinical records before completing 
appellate review of this claim.

The Board has considered the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  This regulation is 
for application in exceptional cases where the schedular 
evaluations are found to be adequate.  The governing norm is 
a "finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards".  In the present case, the 
RO found that the veteran's right knee disorder did not 
present such an exceptional or unusual disability picture.  
There is no indication in the record that the veteran's 
disorder has resulted in frequent hospitalization.  

Additionally, marked interference with employment, i.e., that 
which is beyond what is contemplated in the assignment of a 
10 percent evaluation, is also not shown.  In this regard, 
the Board notes that the veteran has reported that he has had 
to change job duties, from a runner to a host, at the 
restaurant where he worked because he could not stand for 
prolonged periods.  The Board notes that the medical evidence 
of record reflects only that the veteran reported he was 
unable to play sports.  Accepting his assertions as to his 
employment at face value, his right knee disorder has not 
resulted in lost time from work or being terminated.  While 
he may be dissatisfied with his current job assignment, there 
is no further showing that the symptoms of his right knee 
disorder prevent him from working or even significantly 
impact his job performance.  Under these circumstances, the 
Board concludes that neither the veteran's statements nor the 
clinical evidence indicates that the veteran's right knee 
disorder warrants the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder, postoperative lateral 
meniscectomy, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

